Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 1 of 6

US Disties Cock
tor “ne  Daecias February 14, 2020
xe Vlags ACK yHt Case Number 4:20-cv-40148-DHH

Brooks v. D'Errico et al

Objection to Motion to Dismiss filed on behalf of New Hampshire Judicial

Defendants
NOW COMES Plaintiff Andrea Brooks

The following is my response to the Memorandum of Reasons for the Motion
to Dismiss filed by New Hampshire Attorney General Gordon J. MacDonald /s/
Anthony J. Galdieri Senior Assistant Attorney General on 12/21/20.

1. Inthe opening paragraph three reasons for dismissal are stated as
follows:

i. “this court lacks personal jurisdiction over the judicial
defendants;

ii. Brooks’ claims against the judicial defendants are barred by
Eleventh Amendment, judicial immunity, and quasi-judicial
immunity; and

iii. the complaint fails to state a claim against the judicial
defendants upon which relief can be granted.”

b. My response to i. - “this court lacks personal jurisdiction over the
judicial defendants”
1. Personal jurisdiction refers to the power that a court
has to make a decision regarding the party being
sued in a case. Before a court can exercise power over

a party, the U.S. Constitution requires that the party

1 of
Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 2 of 6

has certain minimum contacts with the forum in
which the court sits.
2. Anon-resident defendant may have minimum
contacts with the forum state if they:
a. 1) have direct contact with the state;
b. 2) have acontract with a resident of the state:2!
c. 3) have placed their product into the stream of
commerce such that it reaches the forum
state;
d. 4) seek to serve residents of the forum state;
e. 5) have satisfied the Calder effects test (Test for
determining whether a forum’s courts may
constitutionally exercise specific personal
jurisdiction over a defendant based on whether
the effects of the defendant’s intentionally
tortious conduct were felt in the state,):©! or
3. Calder Effects Test - Courts may also apply the
"effects" test from Calder v. Jones, 465 U.S. 783 (1984),
in cases with insufficient interactivity or minimum
contacts, but where an action is targeted ata
particular forum.” In Calder, a California resident in
the entertainment business sued the National
Enquirer, located in Florida, for libel based on an
allegedly defamatory article published by the
magazine. While the article was written and edited in
Florida, the Court found that personal jurisdiction was
properly established in California because of the
effects of the defendants’ conduct in that state. As

the article concerned a California resident with a

2 ok (9
Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 3 of 6

career in California and relied on California sources,
the Court found the defendants' "intentional, and
allegedly tortious, actions were expressly aimed at
California."

The Judicial Defendants satisfy the Calder Effects Test
because their actions targeted a resident of
Massachusetts, Plaintiff Andrea Brooks.

The Judicial Defendants issued orders that caused
Plaintiff's Massachusetts Driver's License to be
suspended and Plaintiff was arrested in
Massachusetts. The Judicial Defendant’s actions were
targeted at Massachusetts therefore, the Judicial
Defendants satisfy the Calder Effects test and this
Court may assert Personal Jurisdiction over the

Judicial Defendants.

c. Footnote number one states that | should have named NH Family

Court as a defendant and the other judicial defendants in their

individual capacities as defendants.

1.

| agree that | should have named the New Hampshire
Family Court as a Defendant. | did not name NH
Family Court because | thought it would cost more to
serve NH Family Court and | could not afford any
additional filing fees or serving fees.

| also Meant to name the other judicial defendants in
their individual and professional capacities. The
judicial defendants took an oath to follow the law in
their professional capacities. They broke that oath in
NH Family Court Case Brooks - D’Errico Docket
Number 657-2016-DM-291. As individuals they knew

3 ok (y
Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 4 of 6

they were engaged in behavior that was both
immoral and illegal. | meant to name the judicial
defendants in their individual and professional

capacities.

d. My response to ii. - “Brooks’ claims against the judicial

defendants are barred by Eleventh Amendment, judicial

immunity, and quasi-judicial immunity."

1.

Eleventh Amendment immunity does not give
people the right to knowingly and maliciously violate
other Constitutional Amendments.

Under common law—the Supreme Court has not
elevated judicial immunity from suit to a
constitutional principle—judges “are responsible to
the people alone for the manner in which they
perform their duties. If faithless, if corrupt, if
dishonest, if partial, if oppressive or arbitrary, they
may be called to account by impeachment, and
removed from office. . . . But responsible they are
not to private parties in civil actions for the judicial
acts, however injurious may be those acts, and
however much they may deserve condemnation,
unless perhaps where the acts are palpably in
excess of the jurisdiction of the judges, and are
done maliciously or corruptly.”

Congress’s intent could hardly be more plain. Judicial
immunity is no bar to the award of attorney’s fees
under 42 U.S.C. § 1988 - Proceedings in Vindication
of Civil Rights.

4 ol
Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 5 of 6

4. Given the corrupt, malicious nature of the
wrongdoing in this case the Judicial Defendants
ought to be held responsible for their actions. If the
Judicial Defendants are undeservedly granted judicial
immunity from damage awards they can still be
responsible for reimbursing Plaintiff’s attorney’s fees
under 42 U.S.C. § 1988.

e. My response to iii. - “the complaint fails to state a claim against
the judicial defendants upon which relief can be granted.”

1. This is not true. | actually stated several claims against
the Judicial Defendants and there are various types of
relief allowed by law.

2. The Judicial Defendants issued court orders that
violate both NH State laws and Federal laws. This
Court can issue an injunction to relieve me from the
unlawful orders.

3. The Judicial Defendants conspired to deprive me of
my rights. This Court has the duty and the power to
make sure that Justice is served in this case.

f. My response to I. Background

1. The information in this section is asummary of the
information included in my initial filing. The
information is accurately restated.

g. My response to Il. Argument

|. Please see above sections b, d, and e where |

responded to each of the three arguments set forth

by the Judicial Defendants.
2. Conclusion

Sol gy
Case 4:20-cv-40148-TSH Document 44 Filed 02/18/21 Page 6 of 6

a. For the reasons | stated above the claims against the Judicial
Defendants should not be dismissed.

b. lam requested that the Judicial Defendants’ Motion to Dismiss
be DENIED.

Feb 4 2021

Andrea Brooks (Pro Se)

6 wl io
